DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Chinese Patent Application No. 202010414492.4, filed on May 15, 2020.
Preliminary Amendments
The preliminary amendments to the disclosure received on 5/14/2021 have been considered and entered.
Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities.
As to claims 1, 6 and 11, the acronym “QoE” should be spelt out at least in the first recitation in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “poor” in the claims is a relative term which renders the claim indefinite. The term “poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arpirez Vega et al. (Pub. No.: US 20190037270 A1) “Vega” hereinafter in view of De Los Reyes et al. (Pub. No.: US 20110093902 A1) “Reyes” hereinafter.
As to claim 1, Vega teaches a poor-QoE assessment method applied to a network device: obtaining m data streams transmitted by the network device, and m is a natural number greater than 1 (paragraph [0047], “..the one or more encrypted video streams 130 sent over the network 120 from a content server 110…” , i.e. more than one video stream);
determining that p data streams that are in the m data streams are data streams corresponding to a first type, wherein p is a natural number greater than 0 (paragraph [0047], i.e. the stream, video type, of which features are being extracted ); 
performing feature extraction on the data streams corresponding to the first type to obtain known feature vectors corresponding to the first type (paragraph [0048]);
training, by using the known feature vectors corresponding to the first type, an untrained first poor-QoE assessment model to obtain a trained first poor-QoE assessment model (paragraph [0052]); and
performing, by using the trained first poor-QoE assessment model, poor-QoE assessment on n data streams corresponding to the first type to obtain a first poor-QoE assessment result, wherein the n data streams are data streams after the m data streams transmitted by the network device, and n is a natural number greater than 0 (paragraph [0054]).
Vega does not explicitly teach determining the first type based on a preset condition in the data stream.
However, in an analogues art (data stream processing) Reyes teaches obtaining m data streams transmitted by the network device, and m is a natural number greater than 1 (paragraph [0051], i.e. a first sub stream and second sub stream);
screening the m data streams, and determining that p data streams that are in the m data streams and that meet a first preset condition are data streams corresponding to a first type, wherein p is a natural number greater than 0 (paragraph [0051], “…For example, data packets having a header identifying a first content type may be filtered into a first sub-stream and data packets having a header identifying a second content type may be filtered into a second sub-stream”).
Based on Vega in view of Reyes, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining 
	As to claim 2, Vega teaches wherein the performing poor-QoE assessment on n data streams comprises:
performing feature extraction on then data streams, to obtain to-be-assessed feature vectors corresponding to the first type (paragraph [0047]); and
inputting the to-be-assessed feature vectors corresponding to the first type into the trained first poor-QoE assessment model to perform the poor-QoE assessment to obtain the first poor- QoE assessment result (paragraph [0052]).

	As to claim 4, Vega teaches performing feature extraction on the data streams corresponding to the second type to obtain known feature vectors corresponding to the second type (paragraph [0047]);
training, by using the known feature vectors corresponding to the second type, an untrained second poor-QoE assessment model to obtain a trained second poor-QoE assessment model (paragraph [0052]); and
performing, by using the trained second poor-QoE assessment model, poor-QoE assessment on w data streams corresponding to the second type  to obtain a second poor-QoE assessment result, wherein the w data streams are data streams after them data streams transmitted by the network device, and w is a natural number greater than 0 (paragraph [0054]).
Vega does not explicitly teach determining the first type based on a preset condition in the data stream.
However, in an analogues art (data stream processing) Reyes teaches wherein after the screening the m data streams, the method further comprises: determining that q data streams  in the m data streams and that meet a second preset condition are data streams corresponding to a second type, wherein all data streams in the q data streams are different from data streams in the p data streams, q is a natural number greater than 0, and p + q <= m (paragraph [0051], “…For example, data packets having a header identifying a first content type may be filtered into a first sub-stream and data packets having a header identifying a second content type may be filtered into a second sub-stream”).
Based on Vega in view of Reyes, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining the first type based on a preset condition in the data stream (taught by Reyes) with data stream analysis (taught by Vega) in order to filter out each data stream type to be independently analyzed which will result in more accurate modeling.

As to claim 5, Vega teaches wherein the network device comprises at least one untrained one poor-QoE assessment model, wherein each of the at least untrained one poor-QoE assessment model is corresponding to one application type, wherein the untrained first poor-QoE assessment model is any one of the at least one untrained poor-QoE assessment model, and wherein the untrained first poor-QoE assessment model is corresponding to the target application type (paragraph [0008], “…a link between traffic characteristics of the network that can be extracted from an encrypted video stream and video QoE is obtained, allowing the trained classifier to be applied to network traffic in order to provide a measure of video quality of experience at a client device without requiring access to the client device”).

As to claim 6, Vega further teaches A network device, comprising: a processor, a communications interface configured to receive or send data, and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (paragraph [0059]). Therefore, the limitations of claim 6 are substantially similar to claim 1. Please refer to claim 1 above.

As to claims 7, 9-10, the claims are substantially similar to claims 2, 4-5, respectively. Please refer to each respective claim above. 

As to claim 11, Vega further teaches a non-transitory machine-readable storage medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (paragraph [0059]). Therefore, the limitations of claim 11 are substantially similar to claim 1. Please refer to claim 1 above.

As to claims 12, 14-15, the claims are substantially similar to claims 2, 4-5, respectively. Please refer to each respective claim above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krasser et al. (Pub. No.: US 20180197089 A1), teaches building a prediction model by extracting features from multiple data streams. Please see at least fig. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        3/24/2022